                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

WILLIAM BROWN                                                                      PLAINTIFF

vs.                                NO. 4:19CV00171 SWW

TONYA MAE PARKER, Sergeant,                                                     DEFENDANTS
Saline County Detention Center; et al.


                                            ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

        IT IS, THEREFORE, ORDERED that:

        1.    Plaintiff’s claims against the Saline County Detention Center are DISMISSED

without prejudice.

        2.     Plaintiff’s official capacity claims and claims against the City of Benton are

DISMISSED without prejudice.

        3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations would not be taken in good faith.

        IT IS SO ORDERED this 9th day of May, 2019.


                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
